FILED
                            NOT FOR PUBLICATION                             OCT 20 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10514

               Plaintiff - Appellee,             D.C. No. 4:13-cr-00857-JGZ

  v.
                                                 MEMORANDUM*
DARIO TEQUIDA-ESQUER,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                            Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Dario Tequida-Esquer appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for

conspiracy to possess with intent to distribute marijuana, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(B)(vii), and 846; and possession with intent to distribute

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(vii). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Tequida-Esquer contends that the district court erred by imposing the

mandatory minimum sentence based in part on its finding that Tequida-Esquer

possessed a firearm in connection with his offense and was, therefore, ineligible to

be sentenced under the safety valve provision, 18 U.S.C. § 3553(f). Tequida-

Esquer argues that the facts underlying the safety valve determination must be

submitted to a jury under Alleyne v. United States, 133 S. Ct. 2151 (2013). This

argument is foreclosed. See United States v. Lizarraga-Carrizales, 757 F.3d 995,

999 (9th Cir. 2014) (“[T]he denial of safety valve relief does not increase the

statutory maximum or minimum such that Alleyne is implicated . . . Accordingly,

the factual predicate for denying safety valve relief need not be proven to a jury.”).

      AFFIRMED.




                                           2                                      13-10514